Citation Nr: 1118200	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling, from April 3, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for an increased (compensable) disability rating for service-connected bilateral hearing loss.  In a May 2008 supplemental statement of the case (SSOC), the RO granted a 10 percent rating for the service-connected bilateral hearing loss, effective April 3, 2008.  

On appeal in January 2010, the Board denied the claim for a compensable rating prior to April 3, 2010, and remanded the claim for rating in excess of 10 percent from April 3, 2010, for further development of the evidence.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased-rating claim when the factual findings show distincet time periods where the service-connected disability exhibits symptoms that would warrant different ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, at the time of the assignment of an initial rating for a service-connected disability, separate or "staged" ratings may be assigned for separate periods of time based on the facts found); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The Veteran provided testimony at a hearing before the Board conducted at the RO in October 2009.  A transcript of the hearing testimony is in the claims file.

In the INTRODUCTION section of its January 2010 decision/remand, the Board noted that the October 2009 hearing transcript reflected that the Veteran, who was unrepresented, wanted very much to discuss his psychiatric condition at the hearing.  The Veterans Law Judge (VLJ) took testimony and, in referring to the issues on appeal, included a claim for service connection for a psychiatric disorder.  However, that claim was no longer on appeal to the Board because the RO had granted service connection for adjustment disorder, with anxious mood and depression, in a May 2008 rating decision, and this decision constituted a full grant of the benefits sought on appeal.  Therefore, the Board had no jurisdiction or authority to act on any claim involving a psychiatric disorder.  

Nevertheless, the Board noted that, in a VA Form 21-4138, received by VA in May 2009, and in his hearing testimony before the Board, the Veteran may have been attempting to raise an issue of an increased rating for his service-connected psychiatric disorder.  Accordingly, in its January 2010 decision, the Board referred the matter to the RO for appropriate clarification or action.  There is no indication in the file that the RO either clarified this matter or acted upon it.  In a letter dated in March 2011 to the Appeals Management Center (AMC), the Veteran stated that he disagreed with the "Board's" conclusions and findings, although it is not clear whether he was referring to the Board's January 2010 decision or to the more recent decision of the AMC issued in a February 2011 SSOC.  However, in the letter, he again refers to "resultant depression and anxiety resulting from [service-connected hearing loss and tinnitus]."  Accordingly, the question as to whether the Veteran was and is claiming an increased rating for his service-connected psychiatric disorder is again referred to the RO for appropriate clarification or action.  

The issue of entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss from April 3, 2008, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Reason for remand:  To obtain VA treatment records which may be relevant to the issue on appeal.

In a letter received by the RO on March 30, 2010, the Veteran informed VA that he had been afforded an audiology examination on March 4, 2010, at the Louis Stokes VA Medical Center (VAMC).  He also noted that he was scheduled for an "ENT" appointment at that facility on April 1, 2010.  As to the April 1, 2010, appointment, he also included a scheduling letter, dated March 5, 2010.  The claims folder shows that neither of these two VA medical records are on file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  An effort to obtain these records should therefore be undertaken.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the Louis Stokes VAMC, to include the reports, if any, of a March 4, 2010, audiology examination and an April 1, 2010, ENT appointment.  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2.  After completing any further development deemed necessary, the RO/AMC should readjudicate the issue on appeal, namely, entitlement to a rating in excess of 10 percent for bilateral hearing loss from April 3, 2008.  If the RO/AMC obtains additional evidence on remand pertinent to the rating criteria for service-connected hearing loss, the RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased-rating claim when the factual findings show distincet time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  If the benefit is not granted, the Veteran should be furnished an SSOC and afforded an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


